Citation Nr: 1740785	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 (right knee), December 2010 (PTSD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Over the course of the appeal, evidentiary development has indicated that the Veteran may have additional psychiatric disorders other than PTSD.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed

The Veteran testified before the Board at a September 2016 Travel Board hearing, a transcript of that hearing is of record.  

In December 2016, the Board remanded the issues on appeal for further development, at that time the issues of entitlement to service connection for peripheral neuropathy of the lower extremities was also before the Board.  However, in a July 2017 rating decision, service connection for these issues was granted.  As the benefits sought were granted in full, the appeal is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In its December 2016 remand, the Board noted that, following an April 2011 issuance of a formal finding of unavailability, additional attempts to retrieve the Veteran's reserve records were made by the RO.  Specifically, in March and May 2015, the RO requested records from the Records Management Center (RMC), the RO contacted the US Army Reserve Command in June 2015, and in July 2015 the RO conducted a search through the Personal Information Exchange System (PIES), a negative response was received.  

The Board noted that since that development occurred, the RO had not issued a new formal finding of unavailability concerning these new requests for records.  In its remand, the Board noted that the RO should take any additional efforts to include contacting the U.S. Army Human Resources Command and any additional measures to obtain the Veteran's Army Reserve records and that if records were not located thereafter, a new formal finding of unavailability should be provided to the Veteran.  

Following the December 2016 remand, the RO is shown to have requested records from the U.S. Army Human Resources Command and that it was indicated that the Veteran's records were archived at the National Personnel Records Center.  The records demonstrates that additional personnel records were added to the claims file as well as dates of the Veteran's inactive duty for training in the Army Reserves and leave and earnings statements between August 1976 and May 1993.  Additional service treatment records have not been added to the claims file.  The RO has not issued a formal finding of unavailability.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  If the RO/AMC has determined that the Veteran's reserve records cannot be secured it must make a formal determination for the record to that effect, with the scope of the search noted, and the Veteran should be so notified.

2.  After completing all indicated development, the RO/AMC should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




